Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 18, 2020

                                     No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
     Douglas Givens, Deceased; Beverly Brown, Johnny Scott Brown, and Andrew Brown,
 Individually and as Representatives of the Estate of Johnnie Lee Brown; Shannon Brown; and
                                        Wesley Brown,
                                           Appellants

                                               v.

                            ANDERSON COLUMBIA CO., INC.,
                                      Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 15-03-31056-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding


                                        ORDER

        Appellee’s brief was originally due January 15, 2020. Appellee’s first motion for
extension of time was granted, extending the deadline for filing the brief to February 14,
2020. On February 6, 2020, appellee filed a motion requesting an additional extension of
time to file the brief until March 16, 2020, for a total extension of sixty days. On March
17, 2020, appellee filed its brief and a motion requesting an additional extension of time
to file the brief until March 17, 2020, for a total extension of sixty-one days. After
consideration, we GRANT the motion and deem appellee’s brief timely filed as of March
17, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court